Citation Nr: 1506322	
Decision Date: 02/11/15    Archive Date: 02/18/15	

DOCKET NO.  12-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran had active duty for training from November 1960 to May 1961, as well as active military service from November 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.

The transcript of the hearing before the undersigned is located in Virtual VA.


REMAND

The Veteran in this case seeks entitlement to service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of exposure to noise at hazardous levels during his period or periods of active military service.

In that regard, a review of the record discloses that, for at least a portion of the Veteran's service, he served in the capacity of a field artilleryman, an occupation in which he was presumably frequently exposed to noise at hazardous levels.  Nonetheless, at the time of a final service separation examination in October 1965, the Veteran's hearing was entirely within normal limits, and no pertinent diagnosis was noted.

The Board observes that, following a VA audiometric examination in September 2012, which examination reportedly involved a review of the Veteran's claims folder, it was the opinion of the examining audiologist that the Veteran's bilateral sensorineural hearing loss and tinnitus were neither caused by nor the result of his active military service, to include military noise exposure.  However, that examination made no mention whatsoever of the Veteran's reported service as a field artilleryman.  Moreover, while according to the examiner, the Veteran's tinnitus was likely the result of a nonservice-related ear infection, that statement has been strongly disputed by the Veteran.  More specifically, in a Notice of Disagreement dated in January 2013, the Veteran indicated that the only reference he had made to ear infections was in response to the examiner's question, at which time he reported that he had experienced problems with ear infections as a child.

In light of the aforementioned, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2013, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA audiologist who conducted the aforementioned September 2012 audiometric examination, or to another similarly qualified audiologist, should that audiologist prove unavailable.  Following a review of the Veteran's entire claims folder, the examining audiologist should provide an addendum opinion as to whether the Veteran's current bilateral sensorineural hearing loss and tinnitus at least as likely as not had their origin during, or are in some way the result of, the Veteran's period or periods of active military service, to include his inservice occupation as a field artilleryman.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining audiologist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management Systems electronic records, have been reviewed, as appropriate.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



